15-36280-cgm        Doc 58       Filed 10/17/18      Entered 10/17/18 12:53:11   Main Document
                                                    Pg 1 of 1


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
----------------------------------------------------------X
IN RE:                                                           Chapter 13

          JANINE F. SUTTON,                                     Case No. 15-36280-cgm

                                      Debtor.
-----------------------------------------------------------X
  ORDER APPROVING SUPPLEMENTAL ADDITIONAL COMPENSATION TO THE
                                    ATTORNEY FOR THE DEBTOR

          Upon consideration of Application for Allowance of Supplemental Compensation (the

“Application”) for professional services rendered during the period commencing March 29,

2017 to May 1, 2018; and a hearing having been held before this court to consider the application

on October 9, 2018; and notice having been given pursuant to Federal Rules of Bankruptcy

Procedure 2002 (a)(6) and (c)(2); and due consideration having been given to any responses

thereto; and sufficient cause having been shown therefore, it is hereby;


          ORDERED, that the Application is granted to the extent set forth in attached Schedule C

and the Rule 2016(b) Disclosure and it is further;


          ORDERED, that should the Debtor’s case either be dismissed, withdrawn or converted

to a case under Chapter 7 of the United States Bankruptcy Code, the Chapter 13 Trustee is

hereby directed to pay to The Law Office of Rick S. Cowle, P.C. the sums held by the Trustee

paid to him by the Debtor for her plan payments in a sum no greater than the fees awarded

herein.




                                                                 /s/ Cecelia G. Morris
                                                                 _______________________
Dated: October 17, 2018
                                                                 Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                                 Chief U.S. Bankruptcy Judge
